Citation Nr: 0801731	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for low back pain with 
paraspinous muscle spasms, to include as secondary to a 
service-connected right knee disability.

2.  Entitlement to service connection for a history of right 
hip pain, claimed as a right hip disability, to include as 
secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a history of left 
hip pain, claimed as a left hip disability, to include as 
secondary to a service-connected right knee disability.

4.  Entitlement to a compensable evaluation for status post 
arthroscopy, right knee, chrondromalacia patella, grade IV, 
lateral meniscus tear, post torn.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to December 
1992.  He also had prior service in the Air National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
(1) low back pain with paraspinous muscle spasms, (2) a 
history of right hip pain, claimed as a right hip disability, 
and (3) a history of left hip pain, claimed as a left hip 
disability; and (4) continued a 0 percent (non-compensable) 
evaluation for the veteran's service-connected right knee 
disability.

The issue of entitlement to service connection for low back 
pain with paraspinous muscle spasms, to include as secondary 
to a service-connected right knee disability, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A history of right hip pain, claimed as a right hip 
disability, is not etiologically related to active service 
and is not shown by competent medical evidence to be 
etiologically related to a service-connected disability.

2.  A history of left hip pain, claimed as a left hip 
disability, is not etiologically related to active service 
and is not shown by competent medical evidence to be 
etiologically related to a service-connected disability.

3.  The veteran has right knee degenerative arthritis with a 
meniscal tear and a history of lateral collateral ligament 
repair; he has full range of motion with 140 degrees flexion 
and 0 degrees extension, and medial and lateral tenderness on 
examination.


CONCLUSIONS OF LAW

1.  A history of right hip pain, claimed as a right hip 
disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  

2.  A history of left hip pain, claimed as a left hip 
disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  The criteria for a 10 percent evaluation for a status 
post arthroscopy, right knee, chrondromalacia patella, grade 
IV, lateral meniscus tear, post torn, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to the 
veteran's claim for an increased rating, because the Board 
has granted the veteran's claim, and because the veteran has 
not contended that any deficiency resulted in prejudice in 
the adjudication of this appeal, the Board finds that any 
notice deficiency was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO shall address any notice defect 
regarding effective dates when effectuating the award.    

A July 2005 VCAA notice letter addressed the veteran's claims 
for service connection on a secondary basis.  This notice was 
not received prior to initial adjudication of the veteran's 
claims.  However, there is no indication that any notice 
deficiency reasonably affects the outcome of this case.  The 
veteran was provided an opportunity to submit additional 
evidence in support of his claim subsequent to receipt of the 
July 2005 notice letter.  Thus, the Board finds that any 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The veteran's service medical records, private treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  Service Connection for Right and Left Hip Disabilities

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2007).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
CAVC decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran has claimed that he has right and left hip 
disabilities which were incurred in service or are secondary 
to a service-connected right knee disability.  

Service medical records include a February 1981 enlistment 
examination for the Air National Guard, a February 1984 
enlistment examination for the Air Force, a July 1986 
physical examination, a December 1992 report of medical 
history, and clinical treatment records.  The Board notes 
that a December 1992 separation examination is not associated 
with the service medical records.  Service medical records do 
not reflect any complaints, diagnoses, or treatment relating 
to the right or left hip.

The earliest indication of a hip disability was in 2002.  
Private medical records dated from 1998 to 2004 show that the 
veteran was seen for right hip pain in July 2002 and November 
2002.  He was assessed with right trochanteric bursitis and 
right greater trochanteric bursitis.  Private treatment 
records do not reflect complaints or treatment for the left 
hip.  

A VA examination was completed in August 2004.  The examiner 
reviewed the veteran's claims file, medical record, and 
interviewed the veteran in conjunction with the examination.  
The veteran reported that his hips had bothered him for the 
last one or two years.  He had received a cortisone injection 
into the right hip for what was diagnosed as a synovitis.  X-
rays were reviewed.  Anterior and posterior x-rays of the 
pelvis showed normal hip joints, normal pelvis, and normal 
lower lumbar spine.  Lateral views of the sacrum and both 
hips appeared to be normal.  The veteran was diagnosed with a 
history of bilateral hip pain.  The examiner stated that 
there was no evidence for disc disease on the veteran's x-ray 
and his history was not consistent with that of sciatic or 
radicular type pain.  The examiner opined that it was 
unlikely that the veteran's bilateral hip pain was secondary 
to, or caused by his right knee condition as he was able to 
return to regular function and sports after having the right 
knee reconstruction surgery.  The examiner further stated 
that it was very likely that his hip pain could be related to 
his left knee as easily as it could be secondary to his right 
knee; however, the examiner believed that they were all 
separate entities, and that his hip disabilities were 
unrelated to the right knee condition.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 
1328 (1997).  The medical evidence of record shows a 2002 
diagnosis of right trochanteric bursitis, but provides no 
diagnosis relating to the left hip.  A more recent August 
2004 VA examination assessed the veteran with only a history 
of bilateral hip pain.  X-rays of the bilateral hips were 
normal.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  The veteran is not shown to have 
a current, chronic right hip or left hip disability.  
Further, medical evidence of record does not show that any 
current right or left hip symptomatology is related to 
service.  The earliest evidence of a hip disability was in 
2002, ten years after the veteran's separation from service.  
Right trochanteric bursitis and any currently noted hip pain 
have not been shown by competent medical evidence to be 
related to service.  The August 2004 VA examiner indicated 
that the veteran's right and left hip pain were not related 
to his service-connected right knee, but instead indicated 
that right and left hip pain was a separate entity, not 
related to the right knee disability.  

In conclusion, the evidence of record does not show that the 
veteran has a currently diagnosed, chronic right or left hip 
disability which is related to service, or to a service-
connected disability.  Thus, the Board finds that service 
connection for a history of right hip pain, claimed as a 
right hip disability is not warranted.  As well, service 
connection for a history of left hip pain, claimed as a left 
hip disability, is not warranted.  

2.  Increased Rating for a Service-connected Right Knee

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a non-compensable 
evaluation for his service-connected status post arthroscopy, 
right knee, chrondromalacia patella, grade IV, lateral 
meniscus tear, post torn, under Diagnostic Code 5010-5260.  
38 C.F.R. § 4.71a (2007); see also 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x- ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations. Id.  

Limitation of motion for the knees and legs in this case may 
be rated under Diagnostic Codes 5256-5261.  See 38 C.F.R. § 
4.71a (2007).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2007).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2007).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2007).  

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2007).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

May 2004 x-rays of the bilateral knees show mild narrowing of 
the medial femoral tibial joint spaces bilaterally.  Small 
osteophytes were present on the posterior patellas.  There 
was no acute fracture or dislocation.  The veteran was 
assessed with mild degenerative change in the bilateral 
knees.   

During an August 2004 VA examination, the veteran reported 
having an arthroscopic surgery to repair a torn lateral 
collateral ligament and a partial menisectomy.  He again had 
an arthroscopic surgery in the early 1990's for a cartilage 
tear.  He was diagnosed with an anterior cruciate ligament 
disruption in 1998.  The veteran reported that he had 
developed on-going pain in the knees.  On physical 
examination, the veteran had 0 to 140 degrees of range of 
motion in the right knee.  His knee was stable to varus and 
valgus stress.  There were multiple osteophytes palpated 
around the joint space.  He had mild tenderness, both medial 
and lateral.  The patellofemoral joint was nontender.  
McMurry's and Lachman's examinations were negative.  The 
veteran was diagnosed with right knee degenerative arthritis 
with meniscal tear and a history of lateral collateral 
ligament repair.  The examiner stated, concerning the 
veteran's right knee, that he had multiple operations on this 
knee since his original injury, including repeat meniscal 
tears, which the examiner suspected led to his osteoarthritis 
within the knee.  

The Board finds that a 10 percent evaluation is warranted for 
status post arthroscopy, right knee, chrondromalacia patella, 
grade IV, lateral meniscus tear, post torn, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5259.  The veteran has a 
diagnosis of right knee degenerative arthritis with meniscal 
tear.  The August 2004 VA examination shows that the veteran 
had a partial menisectomy with lateral and medial tenderness 
in the right knee on examination.  Thus, a 10 percent 
evaluation is warranted where the evidence reflects removal 
of semilunar cartilage which is symptomatic.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2007).  

A 10 percent evaluation represents the maximum schedular 
criteria available under Diagnostic Code 5259 for the 
symptomatic removal of the semilunar cartilage.  Therefore, 
an evaluation in excess of 10 percent cannot be granted under 
Diagnostic Code 5259.

Nevertheless, the Board has also considered whether a 
separate or higher evaluation would be in order under other 
relevant diagnostic codes.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case." Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

In this regard, while the Board has considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes, such as that governing ankylosis, recurrent 
subluxation, lateral instability, dislocated semilunar 
cartilage, limitation of flexion, limitation of extension, 
and impairment of the tibia and fibula, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
right knee disability are simply not met. See 38 C.F.R. § 
4.71a, Diagnostic Code 5256, 5257, 5258, 5260, 5261, and 5262 
(2007).  The medical evidence of record does not show the 
veteran to have ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, or impairment of 
the tibia and fibula. The veteran is not shown to have 
favorable or unfavorable ankylosis of the knee.  August 2004 
VA examination shows that the veteran had 0 to 140 degrees 
range of motion; the veteran's knee was stable to varus and 
valgus testing, and he had negative McMurray's and Lachman's 
tests.  Therefore, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5257, 5258, and 5262.

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5003 and/or 
under Diagnostic Codes 5260 or 5261.  In this regard, the 
Board notes that May 2004 x-rays and the August 2004 VA 
examination show that the veteran has right knee degenerative 
arthritis.  The veteran had mild tenderness in the right knee 
on examination and the VA examiner indicated that the 
veteran's multiple knee operations led to his osteoarthritis.  
The August 2004 VA examination, however, shows that the 
veteran had full range of motion in the right knee, from 0 to 
140 degrees.  See 38 C.F.R. 4.71a, Plate II (2007).  The 
veteran is not shown to have flexion limited to 45 degrees or 
extension limited to 10 degrees to warrant compensable 
evaluations under Diagnostic Codes 5260 or 5261. See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 and 5261 (2006).  
Evaluation under Diagnostic Code 5003, based on limitation of 
motion for arthritis, yields a non-compensable result, as 
examination reflects full range of motion testing.  However, 
as noted above, separate ratings are potentially available 
where there is arthritis of a knee as well as removal of the 
semilunar cartilage that is "symptomatic."  In this case, the 
symptoms experienced by the veteran include tenderness or 
pain.  Examination revealed no other pertinent abnormalities 
on clinical examination such as effusion, instability, 
swelling, friction, etcetera.  As such, the symptoms 
contemplated by the 10 percent rating under Diagnostic Code 
5259 can only be the demonstrated pain.  The VA General 
Counsel in VAOPGCPREC 9-98 noted that removal of the 
semilunar cartilage may involve restriction of movement 
caused by tears and displacements of the menisci.  While it 
appears that the veteran's arthritis in the right knee may 
also result in pain or painful motion, such symptoms are 
already contemplated under Diagnostic Code 5259 in this case, 
and a separate rating based on pain would constitute 
impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  In addition, the 
veteran is already service connected and receiving a 
compensable rating for degenerative arthritis of the right 
knee.

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The veteran's VA examination, however, did not 
reflect any additional limitations by pain, fatigue, weakness 
or lack or endurance.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

A history of right hip pain, claimed as a right hip 
disability, is not shown to be  etiologically related to 
active service and is not shown by competent medical evidence 
to be etiologically related to a service-connected 
disability.  A history of left hip pain, claimed as a left 
hip disability, is not shown to be etiologically related to 
active service and is not shown by competent medical evidence 
to be etiologically related to a service-connected 
disability.  Therefore, the Board concludes the preponderance 
of the evidence is against the veteran's claims for service 
connection for right hip pain, claimed as a right hip 
disability and for left hip pain, claimed as a left hip 
disability.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

The Board concludes that the evidence supports a 10 percent 
rating, but no more, for status post arthroscopy, right knee, 
chrondromalacia patella, grade IV, lateral meniscus tear, 
post torn.
	

ORDER

Service connection for a history of right hip pain, claimed 
as a right hip disability, is denied.

Service connection for a history of left hip pain, claimed as 
a left hip disability, is denied.

A 10 percent rating, but no more, is granted for status post 
arthroscopy, right knee, chrondromalacia patella, grade IV, 
lateral meniscus tear, post torn, subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

A February 1981 enlistment examination for the Army National 
Guard, associated with the veteran's service medical records, 
indicates that the veteran was seen for recurrent back pain 
prior to service.  The veteran has claimed that he has a 
current low back disability that is related to service, or to 
a service-connected right knee.  An August 2004 VA 
examination addressed the issue of secondary service 
connection, but the examiner's opinion did not address the 
issue of whether a pre-existing back condition was aggravated 
in service.  Therefore, the Board finds that a remand is 
necessary for a supplemental medical opinion to address the 
issue of aggravation.  

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should refer the case to an 
appropriate VA examiner for a 
supplemental medical opinion.  The 
claims folder should be made available 
to the examiner for review.  The 
examiner should review the entire 
claims file, to include VA and private 
treatment reports.  The examiner should 
identify any current back disabilities 
and state:

(A) Whether it is at least as likely as 
not that such disability was incurred 
in service; 

(B) Whether it is at least as likely as 
not that such disability was 
permanently aggravated by a service-
connected disability;

(C) Whether it is at least as likely as 
not that such disability pre-existed 
service; and if so, whether such 
disability was permanently aggravated 
by service.

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms. The examiner 
should provide a complete rationale for 
all opinions expressed.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


